                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN AND THERESA BACON,                      :
     Plaintiffs                               :
                                              :          No. 1:18-cv-01686
       v.                                     :
                                              :          (Judge Kane)
USAA CASUALTY INSURANCE                       :
COMPANY,                                      :
     Defendant                                :

                                          ORDER

       AND NOW, on this 6th day of May 2019, upon consideration of Defendant USAA

Casualty Insurance Company (“Defendant USAA”)’s Motion to Strike Immaterial/Impertinent

Matter (Doc. No. 5), and in accordance with the Memorandum entered concurrently with this

Order, IT IS ORDERED THAT:

       1. Defendant USAA’s Motion to Strike (Doc. No. 5) is GRANTED IN PART and
          DENIED IN PART, as follows: the motion is GRANTED as to paragraphs 10 and
          11 of Plaintiffs’ complaint (Doc. No. 1-3, Exhibit H), and DENIED as to paragraphs
          29 and 30 of Plaintiffs’ complaint (Doc. No. 1-3, Exhibit H); and

       2. Defendant USAA shall file an answer to Plaintiffs’ complaint within twenty-one (21)
          days of the date of this Order.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
